Title: To George Washington from Brigadier General Nathanael Greene, 19 July 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island July 19. 1776

Colo. Hand reports the Ship that went down day before Yesterday morning still continues there at the Hook. An Armed Sloop came up last Night. All the rest of the fleet continues as they were. Nothing extraordinary has happend since yesterday in this Camp—I am with all due respect your Excellency most Obedient humble servant

Nath. Greene

